       Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

APRIL LEON, o/b/o J.E.V.,

                            Plaintiff,

v.                                                     1:19-CV-0491
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    JEANNE MURRAY, ESQ.
 Counsel for Plaintiff                                 KENNETH HILLER, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            RICHARD PRUETT, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               NOAH SCHABACKER, ESQ.
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 20.) The court has jurisdiction over this matter pursuant to

42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
           Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 2 of 14




          A.    Factual Background
          Claimant was born in 2009 and was a preschooler at the time of filing and a

school-age child at the time of the hearing. (T. 702); 20 C.F.R. § 416.926a(g)(2).

Claimant’s alleged disability consists of attention deficit hyperactivity disorder (“ADHD”),

anger issues, hyperactivity, congenital anomaly of left ear, and speech and language

delays. (T. 191.)

          B.    Procedural History

          On April 11, 2012, Plaintiff applied for Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act on Claimant’s behalf. (T. 104.) Plaintiff’s

application was initially denied, after which she timely requested a hearing before an

Administrative Law Judge (“the ALJ”). On May 28, 2014, Plaintiff and Claimant

appeared before the ALJ, Michael W. Devlin via phone and ALJ Devlin issued an

unfavorable decision on the record. (T. 75-95.) On August 26, 2015, the Appeals

Council (“AC”) denied Plaintiff’s request for review, rendering the ALJ’s decision the

final decision of the Commissioner. (T. 1-7.) Thereafter, Plaintiff timely sought judicial

review in this Court. On February 28, 2018, this Court remanded Plaintiff’s claim for

further proceedings. (T. 793-806); Leon o/b/o J.E.V. v. Colvin, No. 1:15-CV-00914,

2018 WL 1081016 (W.D.N.Y. Feb. 28, 2018). On September 21, 2018, Plaintiff and

Claimant appeared before the ALJ, Brian Kane. (T. 727-764.) On December 19, 2018,

ALJ Kane issued an unfavorable decision. (T. 696-726.) Plaintiff subsequently filed this

action.

          C.    The ALJ’s 2018 Decision

          Generally, in his decision, the ALJ made the following findings of fact and

conclusions of law. First, the ALJ found Claimant was a preschooler at the time of filing

                                               2
        Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 3 of 14




and a school-aged child at the hearing pursuant to 20 C.F.R. § 416.926a(g)(2). (T.

702.) Second, the ALJ found Claimant had not engaged in substantial gainful activity

since the application date. (Id.) Third, the ALJ found Claimant suffered from the severe

impairments of attention deficit disorder (“ADD”), adjustment disorder, anxiety, impulse

control disorder, and speech and language developmental delays. (Id.) Fourth, the ALJ

found Claimant did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix I (“the Listings”). (Id.) Fifth, the ALJ found Claimant did not have an

impairment or combination of impairments that functionally equaled an impairment set

forth in the Listings. (T. 703-717.) Sixth, and finally, the ALJ concluded Claimant had

not been disabled, as defined by the Social Security Act, since April 11, 2012, the date

his application was filed. (T. 717.)

II.    THE PARTIES’ BRIEFINGS

       A.     Plaintiff’s Arguments

       Generally, in support of her motion for judgment on the pleadings, Plaintiff makes

one argument. Plaintiff argues the ALJ failed to properly evaluate Claimant’s

functioning within the functional domains of acquiring and using information, attending

and completing tasks, and caring for himself. (Dkt. No. 11 at 26-35.) Plaintiff also filed

a reply in which she reiterated her original argument. (Dkt. No. 19.)

       B.     Defendant’s Argument

       Generally, in support of his cross-motion for judgment on the pleadings,

Defendant makes one argument. Defendant argues substantial evidence supported the

ALJ’s determination. (Dkt. No. 18 at 13-20.)



                                             3
        Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 4 of 14




III.   RELEVANT LEGAL STANDARD

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); see Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and it has been defined as “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S.

Ct. 1420, 1427 (1971). Where evidence is deemed susceptible to more than one

rational interpretation, the Commissioner’s conclusion must be upheld. See Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).




                                             4
        Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 5 of 14




       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       An individual under the age of eighteen is considered disabled within the

meaning of the Act “if that individual has a medically determinable physical or mental

impairment, which results in marked and severe functional limitations, and which can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). The

Commissioner has set forth a three-step process to determine whether a child is

disabled as defined under the Act. See 20 C.F.R. § 416.924.

       At step one, the ALJ determines whether the child is engaged in substantial

gainful work activity. 20 C.F.R. § 416.924(b). If so, the child is not disabled. Id. If not,

the ALJ proceeds to step two and determines whether the child has a medically

determinable impairment(s) that is “severe.” Id. § 416.924(c). If the child does not have

a severe impairment(s), he or she is not disabled. Id. If the child does have a severe

impairment(s), the ALJ continues to step three and examines whether the child’s

impairment(s) meets, medically equals, or functionally equals the listed impairments in

Appendix 1 to Subpart P of Part 404 of the Commissioner’s regulations (the “Listings”).



                                              5
        Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 6 of 14




Id. § 416.924(d). In determining whether an impairment(s) functionally equals the

Listings, the ALJ must assess the child’s functioning in six domains: (1) acquiring and

using information; (2) attending and completing tasks; (3) interacting and relating with

others; (4) moving about and manipulating objects; (5) caring for him or herself; and (6)

health and physical well-being. Id. § 416.926a(b)(1)(i)-(vi). To functionally equal the

Listings, the child’s impairment(s) must result in “marked” limitations in two domains or

an “extreme” limitation in one domain. Id. § 416.926a(a). A child has a “marked”

limitation when his or her impairment(s) “interferes seriously” with his or her ability to

independently initiate, sustain, or complete activities. Id. § 416.926a(e)(2). A child has

an “extreme” limitation when his or her impairment(s) “interferes very seriously” with his

or her ability to independently initiate, sustain, or complete activities. Id. §

416.926a(e)(3).

       If the child has an impairment(s) that meets, medically equals, or functionally

equals the Listings, and the impairment(s) meets the Act’s duration requirement, the

ALJ will find the child disabled. 20 C.F.R. § 416.924(d).

IV.    ANALYSIS

       Plaintiff argues the ALJ improperly found Claimant had less than marked

limitations in the domains of “acquiring and using information” and “attending and

completing tasks,” and no limitations in the domain of “caring for himself” despite

evidence that supported at least marked to extreme limitations in these domains. (Dkt.

No. 11 at 26-34.) Plaintiff argues the ALJ’s determinations in the domains was based

on “a selective reading of evidence, and excessive reliance on the fact that [Claimant]

had improved without recognizing that improvement [was] based on a structured special



                                               6
        Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 7 of 14




education environment and the efforts of teachers and therapists [which] is insufficient

to support a finding that [Claimant’s] functional limitations are not marked, and the fact

that [Claimant] improved with medication does not preclude a finding of marked

limitations in any domain.” (Id. at 31-32.)

       As noted by Defendant, although Plaintiff argues the ALJ “mischaracterized” and

“cherry picked” the record, Plaintiff fails to provide a single example supporting her

argument. (Dkt. No. 18 at 18.) Plaintiff merely asserts the ALJ cherry picked evidence

documenting improvement and ignored evidence supporting “at least marked limitations

despite his highly structured setting and medication.” (Dkt. No. 11 at 32.) Plaintiff

proceeds to rely on evidence in the record of Claimant’s 2018 IEP, structured setting,

and the teacher questionnaire from Jennifer Sonnecher, which she claims supports her

assertion Plaintiff had greater limitations. (Id. at 32-33.) However, the ALJ thoroughly

and accurately summarized the evidence in the record in his decision, including the

evidence outlined by Plaintiff, and a review of the record and the ALJ’s decision fails to

support Plaintiff’s claim of “mischaracterization” and “cherry picking.” (T. 708-709.)

       Although Plaintiff argues the ALJ mischaracterized and cherry picked the record,

Plaintiff essentially disagrees with the ALJ’s weighing of the evidence. Substantial

evidence “means - and means only - such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct.

1148, 1154, 203 L. Ed. 2d 504 (2019) (citing Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938)). Under the substantial evidence

standard of review, Plaintiff must show that no reasonable factfinder could have

reached the ALJ’s conclusions based on the evidence in record. See Brault v. Soc.



                                              7
        Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 8 of 14




Sec. Admin., Comm'r, 683 F.3d 443, 448 (2d Cir. 2012). Here, Plaintiff fails to show

that no reasonable factfinder could have reached the ALJ’s conclusion. As outlined

further herein, substantial evidence supported the ALJ’s determination in the domains.

       Contrary to Plaintiff’s assertion, the ALJ properly considered Claimant’s

“structured setting” in his decision. See Bonet ex rel. T.B. v. Colvin, 523 F. App'x 58, 59

(2d Cir. 2013) (“it is clear from the record that the ALJ did consider the effects of the

structured setting and simply reached a conclusion, supported by substantial evidence,

with which Bonet does not agree”). The regulations state when a claimant is in a

structured educational setting, the ALJ must evaluate the effect of that setting on the

claimant. 20 C.F.R. § 416.924a(b)(5)(E)(iv). Because such a setting “may minimize

signs and symptoms of [the claimant’s] impairment(s),” the ALJ must “consider [the

claimant’s] need for a structured setting and the degree of limitation in functioning [he or

she has] or would have outside the structured setting.” Id. The ALJ acknowledged

Claimant’s need for educational services, such as an Individual Education Plan (“IEP”),

throughout his decision. (T. 706-709.) Moreover, the ALJ considered evidence

concerning Claimant’s ability to perform tasks both inside and outside his “structured”

setting. (Id.)

       Plaintiff also appears to argue the ALJ erred in affording “good weight” to the

May 2018 teacher questionnaire completed by Ms. Sonnecher. (Dkt. No. 11 at 32.)

Plaintiff argues the use of the term “good” does not provide “any indication of how much

weight was actually given to this opinion,” and the ALJ “discounted” the opinion in favor

of teacher Stephen Baker’s questionnaire. (Id.) Contrary to Plaintiff’s assertion, the use

of the term “good” does not frustrate meaningful review and clearly the ALJ did not



                                              8
        Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 9 of 14




discount Ms. Sonncher’s opinion. The ALJ considered Ms. Sonncher’s questionnaire in

his decision and specifically relied on her opinions in making his determination in the

domain of attending and completing tasks. (T. 712); see Mongeur v. Heckler, 722 F.2d

1033, 1040 (2d Cir.1983) (noting that when “the evidence of record permits us to glean

the rationale of an ALJ's decision, we do not require that he have mentioned every item

of testimony presented to him or have explained why he considered particular evidence

unpersuasive or insufficient to lead him to a conclusion of disability”).

       With regard to the domain of acquiring and using information, the ALJ considers

“how well a child is able to acquire or learn information, and how well a child uses the

information he has learned.” 20 C.F.R. § 416.926a(g). “This domain involves how well

children perceive, think about, remember, and use information in all settings, which

include daily activities at home, at school, and in the community.” Id. § 416.926a(g).

The ALJ properly determined Claimant had a less than marked limitation in the domain

of acquiring and using information and substantial evidence supported his

determination. (T. 709-711.)

       The ALJ determined Claimant had a “less than marked” limitation in this domain.

(T. 710.) The ALJ relied on medical opinion evidence, teacher questionnaires, and

school records and testing. Consultative examiner, Christine Ransom, Ph.D., examined

Claimant and opined he had “mild difficulty attending to, following and understanding

age appropriate directions and completing age appropriate tasks.” (T. 535, 710-711.)

Dr. Ransom further opined Claimant had mild difficulty responding appropriately to

changes in the environment, learning in accordance with cognitive functioning, asking




                                              9
       Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 10 of 14




questions and requesting assistance in an age appropriate manner, being aware of

danger and taking needed precautions. (T. 535, 711.)

      In addition to Dr. Ransom’s opinion, the ALJ relied on Claimant’s school record,

report cards, and testing. (T. 711.) Indeed, a 2014-15 report card indicated Claimant

approached or met current grade level expectations in reading, English, and math. (T.

939-940.) Claimant’s most recent report card for the 2017-18 school year noted

passing grades. (T. 1053-1054.)

      The ALJ further relied on the questionnaire completed by Claimant’s special

education teacher, Janey Barret. (T. 711.) Ms. Barret reported Claimant had “slight” to

“no problems” in the domain of acquiring and using information.” (T. 307.) The ALJ

relied on Claimant’s teacher, Stephen Baker, who opined Claimant had “a serious

problem” expressing ideas in written form, and moderate problem understanding

content vocabulary, comprehending written material, and applying problem solving

skills.” (T. 711, 1040.) The ALJ noted, however, Mr. Baker opined Claimant had “a

slight problem” comprehending oral instructions and doing math problems,

understanding and participating in class discussions, providing organized oral

explanations and adequate descriptions, learning new material, and recalling and

applying previously learned material. (Id.)

      Lastly, the ALJ relied on Claimant’s IEP which noted he was impulsive and

struggled with speech sound production/articulation, and worked carelessly on

assignments; however, he demonstrated age appropriate expressive and receptive

language skills. (T. 711.) Therefore, substantial evidence in the record supported the




                                              10
       Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 11 of 14




ALJ’s determination Claimant had less than marked limitation in the domain of acquiring

and using information.

       The ALJ properly determined Claimant had less than marked limitation in the

domain of attending and completing tasks and his determination was supported by

substantial evidence in the record. (T. 711-713.) In this domain, the ALJ considers how

well Claimant is able to focus and maintain attention and how well he begins, carries

through, and finishes his activities, including the pace at which he performs activities

and the ease with which he can change them. 20 C.F.R. § 416.926a(h).

       In making his determination, the ALJ relied on teacher questionnaires, school

records, and Plaintiff’s testimony. (T. 712-713.) The ALJ considered Ms. Sonncher’s

opinion and Mr. Baker’s opinion regarding this domain. (T. 712.) Ms. Sonncher

indicated Claimant had a “serious problem” completing homework and carrying out

multi-step instructions” and a “very serious problem” completing work. (T. 978.) She

further indicated he had a “slight problem” refocusing to task, paying attention when

spoken to directly, sustaining attention during play, carrying out single-step instructions,

organizing own things or school materials, working at a reasonable pace, and changing

from one activity to another without being disruptive. (Id.) Mr. Baker reported Claimant

had a “serious problem” completing homework and “moderate problems” refocusing to

task, carrying out multi-step instructions, and complete work accurately. (T. 1041.) Mr.

Baker also opined Claimant had a “slight problem” paying attention when spoken to

directly, sustaining attention during play, focusing long enough to finish assigned

activities, carrying out single-step instructions, and working without distracting self or




                                             11
       Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 12 of 14




others. (Id.) Lastly, he opined Claimant had no problem waiting to take turns and

changing from one activity to another. (Id.)

       The ALJ relied on Claimant’s IEP indicating he was very motivated to do well,

responded greatly to positive reinforcement and his classroom teacher reported that he

tried his best, he was eager to please, and he gave his best effort in class daily. (T.

712.) Lastly, the ALJ relied on Plaintiff’s testimony that Claimant had problems focusing

and completing homework; however, Mr. Baker reported Claimant was able to complete

work when taking medication. (T. 713.) Therefore, the ALJ concluded, considering the

IEP reports and grades in conjunction with two most recent teacher reports, Claimant

clearly had problems in this domain, but “on balance, his ability to attend and complete

tasks is less than marked, and gradually improving.” (T. 713.)

       The ALJ properly determined Claimant had no limitation in the domain of caring

for himself and substantial evidence in the record supported this conclusion. (T. 716-

717.) In this domain, the ALJ considers “how well a child maintains a healthy emotional

and physical state, including how well a child satisfies his physical and emotional wants

and needs in appropriate ways.” 20 C.F.R. § 416.926a(k). “This includes how the child

copes with stress and changes in the environment and how well the child takes care of

his own health, possessions, and living area.” Id. § 416.926a(k).

       The ALJ based his conclusion in the domain on teacher reports indicating

Claimant had no problems taking care of personal hygiene, dressing, eating,

cooperating, being responsible, using good judgment, and identifying and appropriately

asserting emotional needs. (T. 716-717.) Further, Plaintiff did not testify that Claimant




                                               12
       Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 13 of 14




had problems in the ability to care for himself. (Id.) Therefore, substantial evidence

supported the ALJ’s determination in this domain.

       Overall, a review of the record indicated the ALJ did not mischaracterize or

cherry pick the evidence in the record. The ALJ properly considered Plaintiff’s

functioning inside and outside of his school setting and IEP. The ALJ properly

considered Claimant’s functioning in the domains of acquiring and using information,

attending and completing tasks, and caring for himself.

       The ALJ has the duty to evaluate conflicts in the evidence. See 20 C.F.R. §

416.927(c)(i); Brault, 683 F.3d at 448 (“Once the ALJ finds facts, [the Court] can reject

those facts only if a reasonable factfinder would have to conclude otherwise”); Monroe

v. Comm'r of Soc. Sec., 676 F. App'x 5, 7 (2d Cir. 2017) (“Genuine conflicts in the

medical evidence are for the Commissioner to resolve.”) (quoting Veino v. Barnhart, 312

F.3d 578, 588 (2d Cir. 2002)). Plaintiff may disagree with the ALJ's conclusion;

however, the Court must “defer to the Commissioner's resolution of conflicting evidence”

and reject the ALJ's findings “only if a reasonable factfinder would have to conclude

otherwise.” Morris v. Berryhill, No. 16-02672, 2018 WL 459678, at *3 (internal citations

and quotations omitted); Krull v. Colvin, 669 F. App'x 31 (2d Cir. 2016) (the deferential

standard of review prevents a court from reweighing evidence). Therefore, the ALJ

properly considered evidence in the record and his findings in the various domains were

supported by substantial evidence.

ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is

DENIED; and it is further



                                            13
          Case 1:19-cv-00491-WBC Document 21 Filed 11/13/20 Page 14 of 14




          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 18)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          November 13, 2020




                                            14
